260 Wis.2d 43 (2003)
2003 WI 20
658 N.W.2d 795
STATE of Wisconsin, Plaintiff-Appellant,
v.
Jeremy T. GREER, Defendant-Respondent.
No. 01-2591-CR.
Supreme Court of Wisconsin.
Oral argument January 21, 2003.
Decided March 25, 2003.
*44 For the plaintiff-appellant there were briefs and oral argument by David J. Becker, assistant attorney general, with whom on the brief was James E. Doyle, attorney general.
For the defendant-respondent there was a brief and oral argument by Donna L. Hintze, assistant state public defender.
[1]
¶ 1. PER CURIAM.
The court is equally divided on whether to affirm or reverse the judgment of the circuit court for Milwaukee County. Chief Justice Shirley S. Abrahamson, Justice Ann Walsh Bradley, and Justice David T. Prosser would affirm. Justice William A. Bablitch, Justice N. Patrick Crooks, and Justice Diane S. Sykes would reverse. Justice Jon P. Wilcox did not participate.
[2]
¶ 2. When a certification or bypass results in a tie vote by this court, the better course of action is to vacate our decision to accept certification or bypass and remand the cause to the court of appeals. State v. Watson, 209 Wis. 2d 281, 562 N.W.2d 151 (1997) (remanding to court of appeals on a tie vote on certification); State v. Richard Knutson, Inc., 191 Wis. 2d 395, 396-97, 528 N.W.2d 430 (1995).
¶ 3. Accordingly, we vacate our order granting certification and remand to the court of appeals.
*45 By the Court.The order granting certification is vacated and the cause is remanded to the court of appeals.